Citation Nr: 1705275	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a thyroid condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 10 percent for a hiatal hernia.

5.  Entitlement to a compensable rating for residuals of a right eighth rib fracture.

6.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.

7.  Entitlement to a rating in excess of 40 percent for a left eye disability.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 7, 1959 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a rating decision issued in October 2012, the RO, inter alia, denied service connection for hypertension, diabetes mellitus, and a thyroid condition as well as increased the evaluation assigned for the Veteran's left eye disability to 40 percent disabling, and continued the 10 percent ratings for the hiatal hernia and left shoulder disabilities. 

In a rating decision issued in January 2013, the RO continued the noncompensable rating assigned for residuals of a right eighth rib fracture and denied entitlement to a TDIU.  
 
In September 2016, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing is of record.  Following the hearing, the record was held open for 60 days.  The Veteran and his representative submitted additional medical evidence in November 2016 and waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, entitlement to increased ratings for a left shoulder and left eye disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a decision, the Veteran on the record at the Board hearing withdrew his appeal from the denial of his claim for entitlement to service connection for a thyroid condition.

2.  In September 2016, prior to the promulgation of a decision, the Veteran on the record at the Board hearing withdrew his appeal from the denial of his claim for entitlement to service connection for hypertension.

3.  In September 2016, prior to the promulgation of a decision, the Veteran on the record at the Board hearing withdrew his appeal from the denial of his claim for entitlement to a rating in excess of 10 percent for a hiatal hernia.

4.  In September 2016, prior to the promulgation of a decision, the Veteran on the record at the Board hearing withdrew his appeal from the denial of his claim for entitlement to a compensable rating for residuals of a right eighth rib fracture.

CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a thyroid condition have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

The criteria for withdrawal of the appeal of the denial of the claim for entitlement to a rating in excess of 10 percent for a hiatal hernia have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

The criteria for withdrawal of the appeal of the denial of the claim for entitlement to a compensable rating for residuals of a right eighth rib fracture have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the beginning of the September 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of claims for entitlement to service connection for a thyroid condition and hypertension as well as the claims for entitlement to a rating in excess of 10 percent for hiatal hernia and a compensable rating for residuals of a right eighth rib fracture.  See Board Hearing Transcript, at 2. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).
As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are dismissed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204. 

As the appellant has withdrawn these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over the issues of entitlement to service connection for a thyroid condition and hypertension as well as the claims for entitlement to a rating in excess of 10 percent for hiatal hernia and a compensable rating for residuals of a right eighth rib fracture and they are dismissed. 


ORDER

The appeal of entitlement to service connection a thyroid condition is dismissed. 

The appeal of entitlement to service connection hypertension is dismissed.

The appeal of entitlement to a rating in excess of 10 percent for hiatal hernia is dismissed.

The appeal of entitlement to compensable rating for residuals of a right eighth rib fracture is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The appellant contends that he is entitled to service connection for diabetes mellitus, type II, due to exposure to herbicides, Agent Orange, and radiation in service.

During his Board hearing, the Veteran reported that he was exposed to an herbicide while walking his dog in the proximity to the power plant at Eielson Air Force Base in Fairbanks, Alaska in which he described vegetation that appeared to have been killed in certain areas.  He claimed that during the period between 1967 and 1969, while he was stationed in Anchorage, he worked on aircraft that probably had herbicide and/or Agent Orange residue due to them recently returning from Vietnam.  

Additionally, in a November 2016 Brief in Support of Appeal, the Veteran's representative addressed the Veteran's reports of being exposed to dioxin-containing herbicides/TCDD that were used to maintain the Haines-Fairbanks fuel pipeline while he served at Eielson Air Force Base between 1970 and 1979.  In support of the Veteran's contentions, the representative submitted a Chemical Data Report: Herbicide Residual Survey, Haines-Fairbanks Pipeline Alaska from the U.S. Army Corps of Engineers as well as an article from the Division of Spill Prevention and Response regarding the Haines- Fairbanks Pipeline Corridor to show that herbicides were used along the pipeline, including some herbicides that were similar to Agent Orange.  

The Veteran also claims that he was exposed to radiation as a result of cleaning off and servicing airplanes that flew into radiation clouds or radioactive clouds while he was stationed in Alaska.  He described these planes as weather planes and reported that they were moved to the other side of the base to be hosed off separately. 

The Veteran's DD Form 214 confirms that he served in the Air Force as an aircraft maintenance technician at Eielson Air Force Base in Alaska.  

A review of the record shows that there have been no inquiries to attempt to verify the Veteran's claimed herbicide agents, Agent Orange, and radiation exposure.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea, or in other areas. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

The Board notes that it does not appear that the Veteran qualifies as a radiation exposed Veteran under 38 C.F.R. § 3.309 (d)(3) and diabetes mellitus is not a presumptive condition.  Nevertheless, development in this regard is appropriate under 38 C.F.R. § 3.311 based upon his specific claims.

Additionally, on remand, the Veteran should be afforded a VA examination to determine whether his diabetes mellitus had its onset in service, or within the first post service year, or if corroborated, is causally related to any herbicide and/or radiation exposure therein.  

During his Board hearing, the Veteran indicated that his left eye and left shoulder disabilities have increased in severity since his last VA examinations in June 2012.  More specifically, regarding his left eye, he claims that he now has driving restrictions due to his decreased vision and has problems with night driving and depth perception.  He described his left eye as painful and dry.  In regards to his left shoulder disability, he testified that his left shoulder was painful when he moved his arm towards the side and beyond being parallel to the ground.  He indicated that he had difficulty with picking things up or moving it over his head.  He could not lift his arm over his head for an extended period of time and had problems with holding something over his head without dropping the item due to pain in the shoulder.   He described a feeling of numbness when he carried something.  He reported periods of flare-ups with changes in the weather.  He stated that the left shoulder sometimes swelled, and felt weak on repetitive motion.  Such symptoms were not reported on the Veteran's prior June 2012 VA examinations; therefore, contemporaneous VA examinations are necessary in order to determine the nature and severity of such service-connected disabilities.

The Board notes at the outset that there are outstanding VA records which may contain information and evidence relevant to the Veteran's claims.  During his hearing, the Veteran indicated that he receives ongoing treatment at the Oklahoma City VA Medical Center.  To ensure that there is an adequate record upon which to decide his claims, a remand is necessary to obtain any outstanding VA records dated since September 2013 (the date of the most recent VA treatment record associated with the electronic record).  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Board finds that any decision with respect to the service connection claims and the increased rating claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection and increased ratings currently on appeal because a hypothetical grant of the pending service connection claim and the increased rating claims could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because the Veteran contends that the issues on appeal interfere with him being able to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran the proper VCAA notice that advises him about what is needed to substantiate a claim for service connection on the basis of Agent Orange and radiation exposure.  

2.  Obtain and associate with the claims file any outstanding VA treatment records dated since September 2013. 

If requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

3.  The AOJ should prepare a summary of all of the Veteran's alleged in-service herbicide and Agent Orange exposure and forward to C&P Service, and request a review of DOD's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  The AOJ should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  All such evidentiary development must be documented in the file.
4.  Contact the service department, or other appropriate Defense Department Agency, as indicated by the appropriate regulations and manual provisions with respect to the development of claims based upon exposure to ionizing radiation. Request that they verify the Veteran's role in servicing and cleaning airplanes that flew through radiation clouds.  Also, request that the dates and locations of atmospheric nuclear testing conducted in Alaska be provided so that this information can be compared to the dates and location of the Veteran's service as indicated in the service personnel records.

(a)  In accordance with 38 C.F.R. § 3.311 (a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the appellant is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

(b)  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311 (c).

(c)  All such evidentiary development must be documented in the file.
5.  After the completion of directives 1 through 4 above, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus. The entire claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed, and all findings reported in detail. The examiner should address the following:

(a)  Is at least as likely as not (a 50 percent or greater probability) that the diabetes mellitus had its onset during, within the first post service year, or is otherwise related to the Veteran's active military service.

(b)  If and only if exposure to herbicides, Agent Orange, and/or radiation is corroborated or otherwise found under the benefit of the doubt doctrine, the examiner is asked to provide an opinion whether exposure to herbicidal agents to include Agent Orange, and/or radiation caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) the Veteran's diabetes mellitus, type two.  

The examiner must explain the rationale for all opinions.

6.  Schedule the Veteran for the appropriate VA examination to address the present severity of his left eye traumatic glaucoma with status post endopthalmitis and light perception only by a licensed optometrist or ophthalmologist.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to identify any impairment associated with the Veteran's left eye traumatic glaucoma with status post endopthalmitis and light perception only to include the following:

(a) Evaluate the Veteran's visual impairment including identifying the disease, injury, or other pathologic process responsible for any visual impairment found; evaluate visual fields or muscle function only when there is medical indication of disease or injury that might be associated with visual field defect or impaired muscle function.  Unless medically contraindicated the fundus must be examined with the Veteran's pupils dilated. 

(b) Evaluate any impairment in central visual acuity in both eyes.

(c) State whether there have been incapacitating episodes (i.e., periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) due to left eye traumatic glaucoma with status post endopthalmitis and light perception only; and if so state the total duration during the past 12 months (i.e., at least one week, two weeks, four weeks, or six weeks). 

(d) The examiner must interview the Veteran as to his education, training, and work history and provide an opinion as to the functional impairments caused by the service-connected left eye disability with regard to his ability to perform tasks, including sedentary and physical tasks.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current level of impairment due to the service-connected left shoulder disability. The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

(a)  Provide the ranges of motion of the left shoulder, expressed in degrees.

(b)  The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain. Any loss of function on repetitive movements should be noted.

(c) The examiner must interview the Veteran as to his education, training, and work history and provide an opinion as to the functional impairments caused by the service-connected left shoulder disability with regard to his ability to perform tasks, including sedentary and physical tasks.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


